Opinion issued September 22, 2016




                                         In The

                                Court of Appeals
                                        For The

                            First District of Texas
                              ————————————
                                NO. 01-16-00500-CR
                             ———————————
                    IN RE PATRICIA ANN POTTS, Relator


                  Original Proceeding on Petition for Writs of
                  Habeas Corpus, Mandamus, and Prohibition


                           MEMORANDUM OPINION

      Relator, Patricia Ann Potts, has filed a petition requesting various writs of

habeas corpus, mandamus, and prohibition.* We deny the petition. Any pending

motions are dismissed as moot.


*
      Relator identifies the underlying criminal cases as cause numbers 2057643,
      2070206, and 2080649 in the County Criminal Court at Law No. 11 of Harris
      County and cause number 1504370 in the 262nd District Court of Harris County.
      Although not listed among the underlying cases, relator also requests relief relating
      to a civil case identified as cause number 2009-74161 in the 11th District Court of
      Harris County.
                                 PER CURIAM
Panel consists of Justices Bland, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2